Opinion issued August 23, 2007


















In the
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00576-CR
____________

JOHN MADISON HUGHES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Court at Law No. 3  
Galveston County, Texas
Trial Court Cause No. 243555





 MEMORANDUM  OPINION	
	 Appellant, John Madison Hughes, was convicted  by a jury of assault.  The trial
court assessed a $4000 fine.  Appellant filed a timely notice of appeal.  Both the
clerk's record and the reporter's record were filed in this Court.  However, no brief 
has been filed.
	On June  14, 2007, we abated the appeal and remanded the case to the trial court
for a hearing because no brief  had been filed.  See Tex. R. App. P. 38.8(b). We
directed the trial court to determine whether appellant wished to prosecute his appeal
or whether he  had abandoned his appeal. The case was set for a hearing in the trial
court on July 26, 2007.  The record of those proceedings has been filed in this Court. 
Accordingly, we order the appeal reinstated.
	The record reflects that appellant Hughes did not appear on July 26, 2007.  Both
the attorney for the State and appellant's counsel appeared.   The record reflects that
notice of the hearing was sent to appellant's last known address by certified mail and
by regular mail, and that the letters were returned as either not picked up or not
deliverable unable to forward.  At the conclusion of the hearing, the trial judge stated:
"I think that we have all made diligent efforts in trying to locate him, the Court
through its notices and the efforts by Mr. Cochran . . . it appears from what I have
heard that the appellant does not desire to pursue this appeal."  The trial  court made
the following written findings of fact:
		(1)  	This is the second abatement hearing in this matter.
Defendant/Appellant Hughes has not been at either of
them.
				(2)  	Appellant's counsel, Winston Cochran, has made 
numerous and varied attempts to contact/ and or
notify Appellant. Mr. Cochran has not communicated
in any way with Appellant in over a year.
		(3)  	The only reasonable recommendation the Trial Court
can make is that the First Court of Appeals deem this
appeal abandoned.

	The Rules of Appellate Procedure, provide that we may consider an appeal
without briefs if the trial court has found that the appellant no longer desires to
prosecute the appeal.  See Tex. R. App. P. 38.8(b)(4).  We hold, based on the evidence
presented at the abatement hearing and the trial court's oral and written findings, that
appellant has not kept this Court, the trial court, or his counsel informed of his
whereabouts, and that appellant no longer desires to prosecute the appeal.
Accordingly, we consider this appeal without briefs.
	We have reviewed the record for fundamental error and find none.  See Carroll
v. State, 75 S.W.3d 633, 634 (Tex. App.--Waco 2002, no pet.); Ashcraft v. State, 802
S.W.2d 905, 906 (Tex. App.--Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d
708, 708-09 (Tex. App.--Corpus Christi 1987, no pet.).
	We affirm the judgment of the trial court.
PER CURIAMPanel consists of Justices Taft, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2.(b).